        Case 1:19-cv-02993-PKC Document 132
                                        131 Filed 06/11/21
                                                  06/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x

 NOVARTIS PHARMA AG,                                                 :   Case No. 19 Civ. 2993 (PKC)

          Plaintiff and Counterclaim Defendant,                          STIPULATION OF DISMISSAL

                                v.                                   :

 AMGEN, INC.,                                                        :

                    Defendant and Counterclaimant.                   :


---------------------------------------------------------------- x

                  PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a), Plaintiff and

Counterclaim Defendant Novartis Pharma AG (“Novartis”) hereby dismisses, with prejudice and

without costs, the Breach of Contract claim asserted against Amgen, Inc. (“Amgen”) in Count V

of Novartis’s First Amended Complaint, and Defendant and Counterclaimant Amgen hereby

dismisses, with prejudice and without costs, the Breach of Contract claim asserted against

Novartis in the Fifth Cause of Action in Amgen’s Second Amended Counterclaims.
      Case 1:19-cv-02993-PKC Document 132
                                      131 Filed 06/11/21
                                                06/10/21 Page 2 of 2




Dated: June 10,2021           .
By:               ^7 7A
                                   By:           Jeffrey A. Fuisz
Barry H. Berke                     Jeffrey A. Fuisz
Dani R. Janies                     Peta Gordon
Norman C. Simon                    250 W. 55th Street
Maijorie E. Sheldon                ARNOLD & PORTER KAYE SCHOLER
Nolan J. Robinson                  LLP
KRAMER LEVIN NAFTALIS &           New York, New York 10019-9710
FRANKEL LLP                       (212) 836-8000
1177 Avenue of the Americas       jeffrey.fuisz@amoldporter.com
New York, New York 10036          peta.gordon@amoldporter.com
(212)715-9100
bberke@kramerlevin.com
djames@kramerlevin.com
nsimon@kramerlevin.com
msheldon@kramerlevin.com          Isaac Glassman
nrobinson@kramerlevin.com         WHITE & CASE LLP
                                  1221 Avenue of the Americas
Attorneys for Amgen Inc.          New York, New York 10020-1095
                                  (212)819-8200
                                  dhille@whitecase.com
                                  isaac.glassman@whitecase.com

                                  Attorneysfor Novartis Pharma AG




                                                 SO ORDERED.
                                                 Dated: 6/11/2021
